TIER     -~TTO)RNEY           GENERAL
                       OF      TEXAS
                   AUSSTIN.    TJCXAS   %3?11



                       May 31, 1977



The Honorable Ann L. Postma             Opinion No. H-1005
County Attorney
Childress County                        Re: Maintenance and des-
P. 0. Box 589                           truction of hospital dis-
Childress, Texas 79201                  trict records.
Dear Ms. Postma:

     You have requested our opinion concerning the medical
and financial records of a hospital district. Your questions
may be paraphrased as follows:

     1.   Whether the records of Childress County
          Hospital District are public records.

     2.   Whether the records of Childress County
          Hospital District may be destroyed or
          disposed of pursuant to article 6574b,
          § 4, V.T.C.S.

     Article 657433,V.T.C.S., provides for the duplication
and destruction of "public records" by the "governing body
of any political subdivision of Texas." A hospital district
is such a political subdivision.  Bexar Counx Hospital
District v. Cro*,,  327 S.W.2d 445 (Tex. 1959),Attorney
General Opinions M-510 (1969); WW-886 (1960). A "public
record" has been defined as:

          a written memorial made by a public
          officer authorized by law to perform
          that function and intended to serve
          as something written, said, or done.

Nogueira v . State, 59 S.W.2d 831, 832 (Tex. Crim. App. 1933);
Attorney General Opinion M-1240 (1972). In our view the
medical and financial records of a hospital district would
generally come within this definition.   Of course, a "public
record" under article 657413 is not necessarily a "public




                              P. 4161
The Honorable Ann L. Postma - page 2    (H-1005)



record" under the Open Records Act, V.T.C.S. art. 6252-17a,
and nothing in this opinion is intended to address the access
of the public to any particular- records maintained by a
hospital district.

     Since~ the records of a hospital district are within the
operation of article 6574b, in our opinion such ~records may
be duplicated and destroyed pursuant to its provisions.
Records may be destroyed only after duplication and only after
such records are at least five years old and after notice has
been given to the State Librarian. V.T.C.S. art. 6574b, S 4;
Attorney General Opinion H-852 (1976).

                            SUMMARY

            Article 6574b, V.T.C.S., provides the pro-
            cedure for the duplication and destruction
            of records of a hospital district.




APPROVED:




c. ROBERT HEATH, Chairman
Opinion Committee

km1




                             p. 4162